       Case 1:17-cv-05142-WHP Document 122-2 Filed 07/10/20 Page 1 of 2



Michael E. Piston
Attorney for Plaintiff
225 Broadway Ste 307
New York, NY 10007
646-845-9895
Fx: 206-770-6350
michaelpiston4@gmail.com


                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK


GANGA BHAVANI MANTENA
Plaintiff,
        vs.
                                                Case No.: 1:17-cv-05142
DEPARTMENT OF HOMELAND
SECURITY, UNITED STATES                         JUDGE WILLIAM H. PAULEY III
CITIZENSHIP AND IMMIGRATION
SERVICES , MARK J. HAZUDA,                      PLAINTIFF’S PROPOSED ORDER
Director of the United States Citizenship       GRANTING HER MOTION FOR
and Immigration Services’ Nebraska              SUMMARY JUDGMENT ON HER
Service Center                                  THIRD AMENDED COMPLAINT

Defendants.




                                            1
         Case 1:17-cv-05142-WHP Document 122-2 Filed 07/10/20 Page 2 of 2




                                            ORDER

        GRANTING PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT; DENYING DEFENDANT’S
                             MOTION FOR SUMMARY JUDGMENT

         For the reasons stated in the Court’s Memorandum Opinion separately and

contemporaneously issued, Plaintiffs’ motion for summary judgment is GRANTED;

Defendant’s cross-motion for summary judgment is DENIED. It is hereby:

         ORDERED that the case shall be remanded to United States Citizenship and

Immigration Services for reconsideration consistent with the Court’s Memorandum Opinion; and

it is

         FURTHER ORDERED that such reconsideration shall be completed in no more than

ninety days.

         SO ORDERED.


Dated:



___________________________
United States District Judge




                                               2
